Case 21-11971-amc           Doc 12   Filed 07/29/21 Entered 07/29/21 10:50:52         Desc Main
                                     Document     Page 1 of 1

                            UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                        July 29, 2021

To: Peter Meltzer, Esq.

                                        In re: Nora M. O'Malley
                                        Bankruptcy No. 21-11971mdc
                                        Adversary No.
                                        Chapter 13

             Re #9 Motion for Relief from Stay

The above document(s) were filed in this office on 7/26/2021. Please be advised that the filing
fee has not been received as required pursuant to the Federal Rules of Bankruptcy Procedure
and/or the Local Rules of this court.

                   ()     Voluntary Petition
                   ()     Adversary Proceeding
                   ()     $32.00 Filing Fee for Amendments
                   ()     $26.00 Claims Transfer Fee
                   (XX)   Motion Filing Fee $188.00

Please submit the payment(s) within seven (7) days from the date of this notice as required by
the courts standing order Misc. No. Order 15-3008REF. If the delinquency is not paid, this
matter will be referred to the Chief Judge.

                                        Timothy B. McGrath
                                        Clerk



                                        By:Y. Woods
                                         Deputy Clerk




Fee Notice
(12/23/20)
